Exhibit 10.1

AMENDMENT NO. 6 TO
SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

This Amendment No. 6 to Second Amended and Restated Receivables Purchase
Agreement (this “Amendment”) is dated as of August 21, 2014, among Avnet
Receivables Corporation, a Delaware corporation (“Seller”), Avnet, Inc., a New
York corporation (“Avnet”), as initial Servicer (the Servicer together with
Seller, the “Seller Parties” and each a “Seller Party”), each of the entities
party hereto identified as a “Financial Institution” (together with any of their
respective successors and assigns hereunder, the “Financial Institutions”), each
of the entities party hereto identified as a “Company” (together with any of
their respective successors and assigns hereunder, the “Companies”) and JPMorgan
Chase Bank, N.A. (successor by merger to Bank One, NA (Main Office Chicago)), as
agent for the Purchasers or any successor agent hereunder (together with its
successors and assigns hereunder, the “Agent”), amending the Second Amended and
Restated Receivables Purchase Agreement, dated as of August 26, 2010, as amended
by Amendment No. 1 thereto, dated as of December 28, 2010, Amendment No. 2
thereto, dated as of August 25, 2011, Amendment No. 3 thereto, dated as of
March 7, 2012, Amendment No. 4 thereto, dated as of August 23, 2012, and
Amendment No. 5 thereto, dated as of August 22, 2013, each among the Seller
Parties, the Financial Institutions party thereto, the Companies party thereto,
and the Agent (the “Original Agreement,” and as further amended, modified or
supplemented from time to time, the “Receivables Purchase Agreement”).

RECITALS

The parties hereto are the current parties to the Original Agreement and they
now desire to amend the Original Agreement, subject to the terms and conditions
hereof, as more particularly described herein.

AGREEMENT

NOW, THEREFORE, in consideration of the premises, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

Section 1. Definitions Used Herein. Capitalized terms used herein and not
otherwise defined herein shall have the respective meanings set forth for such
terms in, or incorporated by reference into, the Original Agreement.

Section 2. Amendment. Subject to the terms and conditions set forth herein, the
Original Agreement is hereby amended as follows:

(a) The following new paragraphs are hereby added to the Preliminary Statements
to the Original Agreement after the seventh existing paragraph:

“In connection with Amendment No. 5 to this Agreement, dated as of August 22,
2013, Section 13.7(b) of the Original Agreement was amended, various defined
terms in the Original Agreement were amended and the term of this Agreement was
extended until August 21, 2014.

Pursuant to an assignment agreement entered into as of August 21, 2014, BOFA and
the BOFA Company each ceased to be parties to this Agreement, JPM Chase assigned
its rights and duties as a Financial Institution hereunder to Chariot Funding
LLC (“Chariot”), Branch Banking and Trust Company (“BB&T”) became a party hereto
as a Financial Institution and as a Company (in the latter capacity, the “BB&T
Company”) and Wells Fargo Bank, National Association (“WFB”) became a party
hereto as a Financial Institution and as a Company (in the latter capacity, the
“WFB Company”). JPM Chase continues to act as Agent hereunder and Chariot
continues to be a Company hereunder.

In connection with Amendment No. 6 to this Agreement, dated as of August 21,
2014, the Liquidity Termination Date was extended to August 19, 2016, the
Purchase Limit was increased to $900,000,000, and certain other revisions
reflecting the addition of new Purchasers to this Agreement pursuant to the
assignment agreement described above and addressing certain other matters were
made.”

(b) Article II of the Original Agreement is hereby amended by adding thereto the
following new Section 2.9:

“Section 2.9 Compliance with FATCA. If a payment made to a Purchaser under the
Agreement would be subject to U.S. federal withholding tax imposed by FATCA if
such Purchaser were to fail to comply with the applicable reporting requirements
of FATCA (including those contained in Section 1471(b) or 1472(b) of the Code,
as applicable), such Purchaser shall deliver to the Seller Parties and the Agent
at the time or times prescribed by law and at such time or times reasonably
requested by the Seller Parties or the Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Seller Parties or
the Agent as may be necessary for the Seller Parties and the Agent to comply
with their obligations under FATCA and to determine that such Purchaser has
complied with its obligations under FATCA or to determine the amount to deduct
and withhold from such payment. In the event that a Purchaser does not deliver
to the Seller Parties and the Agent the documentation prescribed by applicable
law or reasonably requested by the Seller Parties or the Agent, as required
under this Section 2.9, the Seller Parties and the Agent shall be authorized to
deduct from payments to be made to such Purchaser amounts representing taxes
payable by such Purchaser under FATCA, as determined in the sole discretion of
the Seller Parties or the Agent, and to remit such amounts to the applicable
governmental authorities. For purposes of this Section 2.9, “FATCA” shall
include any amendments made to FATCA after the date of this Agreement.”

(c) Section 4.1 of the Original Agreement is hereby amended by deleting the last
sentence thereof and replacing it with the following:

“Notwithstanding the foregoing, any Financial Institution that is also a Company
shall continue to receive CP Costs and Company Costs in accordance with
Article III rather than Yield at the Discount Rate in accordance with this
Article IV; provided, that, for Chariot Funding LLC, the foregoing will only
apply to those Purchaser Interests of Chariot Funding LLC that are funded by the
issuance of Commercial Paper.”

(d) Section 5.1(p) of the Original Agreement is hereby amended by deleting the
last sentence thereof and replacing it with the following:

“Such Seller Party is not and, will not as a result of the transactions
contemplated hereby be, required to register as an “investment company” under
the Investment Company Act of 1940, as amended, without reliance on the
exceptions contained in Sections 3(c)(1) or 3(c)(7) thereunder unless such
Seller Party is entitled to the benefit of the exclusion for loan
securitizations in the Volcker Rule under C.F.R. 75.10(c)(8).”

(e) Section 5.1 of the Original Amendment is hereby amended by adding thereto
the following new clause (x):

“(x) Anti-Corruption Laws and Sanctions. Neither the Seller Parties, nor any of
their respective Subsidiaries, nor, to the knowledge of the Seller Parties or
their respective Subsidiaries, any director, officer, employee, agent, affiliate
or representative of the Seller Parties or their respective Subsidiaries, is an
individual or entity that is (i) currently the subject or target of any
Sanctions or (ii) located, organized or resident in any country or territory to
the extent that such country or territory itself is the subject of any
country-wide Sanction.”

(f) Section 7.1 of the Original Agreement is hereby amended by adding thereto
the following new clause (q):

“(q) Anti-Corruption Laws and Sanctions. Each Seller Party will maintain in
effect and enforce policies and procedures designed to ensure compliance by it
and its directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions.”

(g) Section 7.2 of the Original Agreement is hereby amended by adding thereto
the following new clause (h):

“(h) Anti-Corruption Laws and Sanctions. The Seller shall not, directly or
indirectly, sell any Purchaser Interest, and it will not knowingly use or
procure for the use of any of its Subsidiaries, joint venture partner or other
individual entity, the proceeds of the sale of any Purchaser Interest to fund
any activities of or business with any individual or entity, or in any
Sanctioned Country, that, at the time of such funding, is the subject of
Sanctions, or in any other manner that will result in a violation by any
individual or entity of Sanctions.”

(h) Exhibit I to the Original agreement is hereby amended by adding thereto the
following new definitions, in the proper alphabetical order:

“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to the Seller Parties or their respective Subsidiaries
from time to time concerning or relating to bribery or corruption.”

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code of 1986 as
of the date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 147(b)(1) of the Code.”

“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
Commerce, or the U.S. Department of State, or (b) the United Nations Security
Council, the European Union or Her Majesty’s Treasury of the United Kingdom.”

“Sanctioned Country” shall mean, at any time, a country or territory which is
the subject or target of any country-wide Sanctions.”

(i) The definition of “Credit Agreement” in Exhibit I to the Original Agreement
is hereby deleted and replaced in its entirety with the following:

“Credit Agreement” means that certain Credit Agreement, dated as of July 9,
2014, among Avnet, Inc., certain other subsidiaries as borrowers, each lender
from time to time party thereto and Bank of America, N.A., as administrative
agent, swing line lender and L/C issuer, as in effect on July 9, 2014, and
(i) with respect to Section 9.1(h) of this Agreement, without giving effect to
any amendment, restatement, waiver, release, supplementation, cancellation,
termination or other modification thereof: and (ii) with respect to all other
Sections of this Agreement, after giving effect to any amendment, restatement,
waiver, release, supplementation, cancellation, termination or other
modification thereof.

(j) The definition of “Eligible Receivable” in Exhibit I to the Original
Agreement is hereby amended by replacing “2.5%” with “5%” in the last proviso of
clause (i) thereof which relates to Foreign Receivables.

(k) The definition of “LIBO Rate” in Exhibit I to the Original Agreement is
hereby deleted and replaced in its entirety with the following:

“LIBO Rate” means the sum of (i) (x) with respect to Chariot Funding LLC, the
Daily/90 Day LIBOR Rate, as defined in Schedule C, or (y) with respect to the
other Financial Institutions, subject to the limitation contained in the last
sentence of Section 4.1, (a) the rate per annum (rounded upwards, if necessary,
to the next 1/100 of 1%) appearing on Reuters Screen LIBOR01 Page1 (or any
successor or substitute page) as the London Interbank offered rate for deposits
in U.S. dollars at approximately 11:00 a.m. (London time) two Business Days
prior to the first day of the relevant Tranche Period and for delivery on the
first day of such Tranche Period, for the number of days comprised therein, and
in an amount equal to or comparable to the amount of the Capital associated with
such Tranche Period (provided, that if at least two such offered rates appear on
Reuters Screen LIBOR01 Page1, the rate in respect of such Tranche Period will be
the arithmetic mean of such offered rates), divided by (b) one minus a
percentage (expressed as a decimal) equal to the daily average during such
Tranche Period of the percentage in effect on each day of such Tranche Period,
as prescribed by the Board of Governors of the Federal Reserve System (or any
successor thereto), for determining the aggregate maximum reserve requirements
applicable to “Eurocurrency Liabilities” pursuant to Regulation D or any other
then applicable regulation of such Board of Governors which prescribes reserve
requirements applicable to “Eurocurrency Liabilities” as presently defined in
Regulation D, plus (ii) the Applicable Margin. If for any reason the foregoing
rates are unavailable from the Reuters service, then such rate of interest shall
be based upon another market quotation rate source as determined by JPMorgan
Chase Bank, N.A.

(l) The definition of “Liquidity Termination Date” in Exhibit I to the Original
Agreement is hereby deleted in its entirety and replaced with the following:

“Liquidity Termination Date” means August 19, 2016.

(m) The definition of “Purchase Limit” in Exhibit I to the Original Agreement is
hereby amended by replacing $800,000,000 with $900,000,000.

(n) Schedule A to the Original Agreement is hereby deleted in its entirety and
replaced with Schedule A attached hereto.

(o) Schedule C to the Original Agreement is hereby amended by deleting, from the
definition of “Company Costs,” clause c. thereof in its entirety, renumbering
the remaining clauses, deleting clause e. (formerly clause f.) in its entirety
and replacing it with clause e. below and adding new clause f. below:

“e. For any Purchaser Interest purchased by the PNC Company or the WFB Company
for any day, an amount equal to (i) the product of (A) the Daily/30 Day LIBOR
Rate in respect of such day, and (B) the aggregate Capital associated with each
Purchaser Interest that shall have been funded by the PNC Company or the WFB
Company, as applicable, divided by (ii) 360. “Daily/30 Day LIBOR Rate” shall
mean, for any day, a rate per annum equal to the one-month Eurodollar rate for
U.S. dollar deposits as reported on the Reuters Screen LIBOR01 Page or any other
page that may replace such page from time to time for the purpose of displaying
offered rates of leading banks for London interbank deposits in United States
dollars, as of 11:00 a.m. (London time) on such day, or if such day is not a
Business Day, then the immediately preceding Business Day (or if not so
reported, then as determined by PNC or WFB, as applicable, from another
recognized source for interbank quotation), in each case, changing when and as
such rate changes.

f. For any Purchaser Interest purchased by the BB&T Company, for any day, an
amount equal to (i) the product of (A) Daily/30 Day LIBOR Rate in respect of
such day, and (B) the aggregate Capital associated with each Purchaser Interest
that shall have been funded by the BB&T Company, divided by (ii) 360. “Daily/30
Day LIBOR Rate” shall mean, for any day, a rate per annum equal to the one-month
Eurodollar rate for U.S. dollar deposits as reported on the display designated
as Reuters Screen LIBOR01 Page (or such other successor page as may replace
Reuters Screen LIBOR01 Page or such other service or services as may be
nominated by ICE Benchmark Administration Limited for the purpose of displaying
London interbank offered rates for U.S. dollar deposits), as of 11:00 a.m.
(London time) on such day, or if such day is not a Business Day in London, then
the immediately preceding Business Day in London (or if not so reported, then as
determined by BB&T from another recognized source for interbank quotation), in
each case, changing when and as such rate changes. If BB&T is for any reason
unable to determine the Daily/30 Day LIBOR Rate in the foregoing manner or has
determined in good faith that the Daily/30 Day LIBOR Rate determined in such
manner does not accurately reflect the cost of acquiring, funding or maintaining
a Purchaser Interest, the Daily/30 Day LIBOR Rate for such day shall be the
Alternate Base Rate.”

Section 3. Waiver. The Agent and each Financial Institution hereby waive their
right to receive an Extension Notice in connection with the extension of the
Liquidity Termination Date contemplated by this Amendment and hereby consent to
the proposed extension of the Liquidity Termination Date as set forth herein.

Section 4. Conditions to Effectiveness of Amendment. This Amendment shall become
effective as of the date hereof, upon the satisfaction of the conditions
precedent that:

(a) Amendment. The Agent and each Seller Party shall have received, on or before
the date hereof, executed counterparts of this Amendment, duly executed by each
of the parties hereto.

(b) Assignment Agreement. The Agent and each Seller Party shall have received,
on or before the date hereof, executed counterparts of the Assignment Agreement,
dated as of the date hereof, by and among Bank of America, National Association,
Wells Fargo Bank, National Association, Branch Banking and Trust Company,
JPMorgan Chase Bank, N.A. and Chariot Funding LLC.

(c) Fee Letter. The Agent and each Seller Party shall have received, on or
before the date hereof, executed counterparts of the Fee Letter, dated the date
hereof (the “Fee Letter”), duly executed by the Agent, the Financial
Institutions, the Companies, SMBC Nikko Securities America, Inc., as agent for
the SMBC Company, and the Seller.

(d) Representations and Warranties. As of the date hereof, both before and after
giving effect to this Amendment, all of the representations and warranties of
each Seller Party contained in the Original Agreement and in each other
Transaction Document shall be true and correct in all material respects as
though made on the date hereof (and by its execution hereof, each Seller Party
shall be deemed to have represented and warranted such); it being understood
that any specific occurrence or occurrences constituting breaches of any
representation or warranty, to the extent waived in writing by the Financial
Institutions and the Companies, ceased to constitute any such breach (solely
with respect to such specific occurrence or occurrences) from and after the date
of such waiver.

(e) No Amortization Event or Potential Amortization Event. As of the date
hereof, both before and after giving effect to this Amendment, no Amortization
Event or Potential Amortization Event shall have occurred and be continuing (and
by its execution hereof, each Seller Party shall be deemed to have represented
and warranted such); it being understood that any specific occurrence or
occurrences constituting Amortization Events or Potential Amortization Events,
to the extent waived in writing by the Financial Institutions and the Companies,
ceased to constitute Amortization Events or Potential Amortization Events
(solely with respect to such specific occurrence or occurrences) from and after
the date of such waiver.

(f) Renewal Fee. The Seller shall have paid, by wire transfer of immediately
available funds, the Renewal Fee as defined in and in accordance with the Fee
Letter.

Section 5. Miscellaneous.

(a) Effect; Ratification. The amendment set forth herein is effective solely for
the purposes set forth herein and shall be limited precisely as written, and
shall not be deemed (i) to be a consent to, or an acknowledgment of, any
amendment, waiver or modification of any other term or condition of the Original
Agreement or of any other instrument or agreement referred to therein or (ii) to
prejudice any right or remedy which the Agent, any Company or Financial
Institution (or any of their respective assigns) may now have or may have in the
future under or in connection with the Receivables Purchase Agreement, as
amended hereby, or any other instrument or agreement referred to therein. Each
reference in the Receivables Purchase Agreement to “this Agreement,” “herein,”
“hereof” and words of like import and each reference in the other Transaction
Documents to the Original Agreement or to the “Receivables Purchase Agreement”
shall mean the Original Agreement as amended hereby. This Amendment shall be
construed in connection with and as part of the Receivables Purchase Agreement
and all terms, conditions, representations, warranties, covenants and agreements
set forth in the Receivables Purchase Agreement and each other instrument or
agreement referred to therein, except as herein amended, are hereby ratified and
confirmed and shall remain in full force and effect.

(b) Transaction Documents. This Amendment is a Transaction Document executed
pursuant to the Receivables Purchase Agreement and shall be construed,
administered and applied in accordance with the terms and provisions thereof.

(c) Costs, Fees and Expenses. Seller agrees to reimburse the Agent and each
Purchaser and its assigns upon demand for all reasonable and documented
out-of-pocket costs, fees and expenses in connection with the preparation,
execution and delivery of this Amendment (including the reasonable fees and
expenses of counsel to the Agent).

(d) Counterparts. This Amendment may be executed in any number of counterparts,
each such counterpart constituting an original and all of which when taken
together shall constitute one and the same instrument.

(e) Severability. Any provision contained in this Amendment which is held to be
inoperative, unenforceable or invalid in any jurisdiction shall, as to that
jurisdiction, be inoperative, unenforceable or invalid without affecting the
remaining provisions of this Amendment in that jurisdiction or the operation,
enforceability or validity of such provision in any other jurisdiction.

(f) GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE
LAW OF SUCH STATE THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF A
JURISDICTION OTHER THAN SUCH STATE.

(g) WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL BY JURY IN ANY
JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER
SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO,
OR CONNECTED WITH THIS AMENDMENT, ANY DOCUMENT EXECUTED BY ORIGINATOR PURSUANT
TO THIS AMENDMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER OR THEREUNDER.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their respective duly authorized officers as of the date first
written above.

AVNET RECEIVABLES CORPORATION,
as Seller

By: /s/ Kevin Moriarty
Name: Kevin Moriarty
Title: President


AVNET, INC., as Servicer

By: /s/ Erin Lewin
Name: Erin Lewin
Title: Senior Vice President and General Counsel


1

          Commitment: $153,000,000   CHARIOT FUNDING LLC,    
 


as a Company and as a Financial Institution  
By:  

JPMorgan Chase Bank, N.A.,
its Attorney-in-Fact

By: /s/ Corina Mills
Name: Corina Mills
Title: Executive Director


JPMORGAN CHASE BANK, N.A.,


as Agent

By: /s/ Corina Mills
Name: Corina Mills
Title: Executive Director


2

LIBERTY STREET FUNDING LLC,


as a Company

By: /s/ Jill A. Russo
Name: Jill A. Russo
Title: Vice President


      Commitment: $153,000,000  
THE BANK OF NOVA SCOTIA,
   


as a Financial Institution  

By: /s/ Diane Emanuel
   
 
   
Name: Diane Emanuel
Title: Managing Director

3

         
VICTORY RECEIVABLES CORPORATION,
as a Company
By: /s/ David V. DeAngelis
   
 
   
Name: David V. DeAngelis
Title: Vice President
Commitment: $127,500,000  
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
   


NEW YORK BRANCH, as a Financi  
al Institution
By: /s/ Matthew Antioco
   
 
   
Name: Matthew Antioco
Title: Vice President

4

         
PNC BANK, NATIONAL ASSOCIATION,
as a Company
By: /s/ Robyn Reeher
   
 
   
Name: Robyn Reeher
Title: Vice President
Commitment: $125,000,000  
PNC BANK, NATIONAL ASSOCIATION,
   


as a Financial Institution  

By: /s/ Robyn Reeher
   
 
   
Name: Robyn Reeher
Title: Vice President

5

      as a Company  
BRANCH BANKING AND TRUST COMPANY,

By: /s/ Janet L. Wheeler
   
 
Commitment: $75,000,000  
Name: Janet L. Wheeler
Title: Vice President
BRANCH BANKING AND TRUST COMPANY,
   


as a Financial Institution  

By: /s/ Janet L. Wheeler
   
 
   
Name: Janet L. Wheeler
Title: Vice President

6

      as a Company  
WELLS FARGO BANK, NATIONAL ASSOCIATION,

By: /s/ Ryan C. Tozier
   
 
   
Name: Ryan C. Tozier
Title: Vice President
Commitment: $150,000,000  
WELLS FARGO BANK, NATIONAL ASSOCIATION,
   


as a Financial Institution  

By: /s/ Ryan C. Tozier
   
 
   
Name: Ryan C. Tozier
Title: Vice President

7

         
MANHATTAN ASSET FUNDING
COMPANY LLC, as a Company
   
By: MAF Receivables Corp., its member
By: /s/ Michael R. Newell
   
 
   
Name: Michael R. Newell
Title: Vice President
   
SMBC NIKKO SECURITIES AMERICA, INC.,
as agent for the SMBC Company
By: /s/ Naoya Miyagaki
   
 
   
Name: Naoya Miyagaki
Title: President
Commitment: $127,500,000


--------------------------------------------------------------------------------

 
SUMITOMO MITSUI BANKING CORPORATION, as a
Financial Institution
By: /s/ David W. Kee
   
 



    Name: David W. Kee

Title: Managing Director

SCHEDULE A

COMMITMENTS, COMPANY PURCHASE LIMITS
AND RELATED FINANCIAL INSTITUTIONS

Commitments of Financial Institutions

         
Financial Institution
  Commitment
 
       
Chariot Funding LLC
  $ 153,000,000  
 
       
The Bank of Nova Scotia
  $ 153,000,000  
 
       
The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch
  $ 127,500,000  
 
       
PNC Bank, National Association
  $ 125,000,000  
 
       
Sumitomo Mitsui Banking Corporation
  $ 127,500,000  
 
       
Branch Banking and Trust Company
  $ 75,000,000  
 
       
Wells Fargo Bank, National Association
  $ 150,000,000  
 
       

Company Purchase Limits and
Related Financial Institutions of Companies

             
Company
  Company Purchase
Limit   Related Financial Institution(s)


 
           
Chariot Funding LLC
  $ 150,000,000     Chariot Funding LLC
 
           
Liberty Street Funding LLC
  $ 150,000,000     The Bank of Nova Scotia
 
           
Victory Receivables Corporation
  $ 125,000,000     The Bank of Tokyo-Mitsubishi UFJ,
Ltd., New York Branch
 
           
PNC Bank, National Association
  $ 125,000,000     PNC Bank, National Association
 
           
Manhattan Asset Funding
Company LLC
  $125,000,000

  Sumitomo Mitsui Banking Corporation


 
           
Branch Banking and Trust
Company
  $75,000,000

  Branch Banking and Trust Company


 
           
Wells Fargo Bank, National
Association
  $150,000,000

  Wells Fargo Bank, National Association


 
           

8